Kurt S. Odenwald, P.J.,
dissents in a separate opinion.
Kurt S. Odenwald, Presiding Judge
Appellant Aaron Amschler (“Aaron”)1 appeals the judgment and sentence entered upon a jury verdict finding him guilty of one count of unlawful use of a weapon for discharging a firearm while intoxicated in violation of Section 571.030.1(5).2 I would affirm the trial court’s judgment because the record lacks substantial evidence of an imminent or immediate danger required to support a jury instruction based upon self-defense. I agree with the trial court’s refusal to instruct the jury on self-defense and respectfully dissent from the majority opinion.
This case arises from an altercation between Aaron, Aaron’s father (“Gary”), and Clinton Chandler (“Chandler”). The majority opinion adequately describes the nature of the dispute and altercation between the parties. The argument was over money Chandler claimed was due him by Gary for landscaping work performed by Chandler. There is no dispute that Chandler came onto Gary’s property in an aggressive and belligerent maimer demanding payment and making threats against Gary, Gary’s family, Aaron, and Gary’s property should Chandler not receive the payment Chandler claimed was due. Chandler drove onto Gary’s property in his truck. Chandler got out of his truck and approached Gary. The argument became heated. At some point, Chandler got back into his truck and started to back out of the driveway. Chandler then again got out of the truck and continued arguing with Gary, Aaron then came out of the house with a rifle and fired into the ground. Chandler continued to argue and left the Amschler property shortly thereafter.
This situation involves a potentially deadly combination—alcohol and firearms. The evidence showed Aaron had an elevated blood alcohol content of. 107 after being taken into custody. Aaron was charged as a prior offender with unlawful use of a weapon for discharging a firearm while intoxicated. Aaron claimed to have acted in self-defense due to Chandler’s aggression. Acting in self-defense removes the act of discharging a firearm while intoxicated from the criminal proscription of Section 571.010.1(5).
*17As noted by the majority opinion, we review a trial court’s decision whether to give a requested jury instruction de novo. State v. Jackson, 433 S.W.3d 390, 395 (Mo. banc 2014). A defendant is entitled to an instruction on any theory that the evidence and the reasonable inferences therefrom tend to establish. Westfall, 75 S.W.3d at 280. Critical to my analysis is the defendant’s burden of injecting the issue of self-defense into his case by substantial evidence. State v. Powers, 913 S.W.2d 138, 141 (Mo.App.W.D.1996). I am not persuaded that Aaron has carried this burden.
Self-defense is a person’s right to defend himself or herself against attack. Hendrix v. State, 369 S.W.3d 93, 98 (Mo.App.W.D.2012). The right is codified in Section 563.031, which authorizes a person to use physical force upon another person “when and to the extent he or she reasonably believes such force to be necessary to defend himself or herself ... from what he or she reasonably believes to be the use or imminent use of unlawful force by such other person.” Id; Section 563,031.1 (emphasis added).' In order to justify the use of deadly force in self-defense, four elements must be present: (1) an absence of provocation or aggression on the part of the defender; (2) a reasonable belief that deadly force is necessary to protect himself or herself against an immediate danger of death, serious physical injury, rape, sodomy, or kidnapping or serious physical injury through robbery, burglary or arson; (3) a reasonable cause for that belief; and (4) an attempt by the defender to do all within his or her power consistent with his or her own personal safety to avoid the danger and the need to take a life. State v. Edwards, 60 S,W.3d,602,. 612 (Mo.App.W.D.2001) (emphasis added). The third element is viewed from the circumstances as they appeared to the defendant. Id. However, the reasonableness of the belief itself, the second element, is determined by an objective test that measures conduct based on what a hypothetical ordinary, reasonable, and prudent person would have believed or how they would have reacted. Id.,
Aaron fired a rifle, which constitutes the use of deadly force. Accordingly, to be entitled to a self-defense instruction, Aaron was required to present evidence that he had an objectively reasonable belief that deadly force was necessary to protect himself against an immediate danger of death, serious physical injury, or serious physical injury through robbery, burglary or arson. In rejecting Aaron’s proposed self-defense instruction, the trial court concluded that no evidence had been presented showing the imminent threat of force by Chandler.' In particular, the trial court noted that Chandler was a considerable distance away from Aaron, did not possess a weapon of any kind, and made no attempt to strike Aaron. I am mindful that the evidence supports a finding that Chandler threatened the use of force against both Aaron and his family, and that Aaron was afraid of Chandler given Chandler’s recent past conduct. And I do not dispute that Chandler was the initial aggressor and acted in a generally threatening manner. But the law of self-defense is clear that Aaron may not rely upon self-defense as a means of exoneration under Section 571.030.1(5) unless he reasonably believed there was an imminent danger that Chandler would use unlawful force against him. I disagree with the majority opinion that the record contains sufficient evidence of any imminent or immediate danger to Aaron that justified his discharge of a loaded rifle while drunk.- Aaron himself best characterizes the events of that day as Chandler “[j]ust standing there whooping and hollering on our property.” Without question—the whooping and hollering was aggressive and threatening in tone and *18words. But in the end, Chandler’s conduct that day was nothing more than words.
My dissent is premised upon the well-established law in Missouri that mere words, without some accompanying action, do not justify the exercise of self-defense. See State v. Finley, 245 Mo. 465, 150 S.W. 1051, 1054 (1912); State v. Bongard, 330 Mo. 805, 51 S.W.2d 84, 88 (1932). Rather, self-defense “requires a real, specific, actual and immediate threat of bodily violence to which the defendant’s actions are an appropriate and proportional response.” State v. Harris, 870 S.W.2d 798, 809-10 (Mo. banc 1994). I do not minimize the anxiety Aaron may have had with regard to Chandler in light of their past history. And while Chandler’s actions were without question disquieting and disturbing, we must be guided by whether the record contains substantial evidence that Aaron had an objectively reasonable basis to believe that Chandler posed an imminent threat of unlawful force at the time he fired his rifle. The evidence, when viewed in the light most favorable to Aaron, showed that: Chandler verbally threatened to kill Aaron and Gary and cause property damage; both Aaron and Gary were afraid of Chandler during the altercation; Chandler had backed a truck over Aaron’s leg and punched Aaron in the head two months before the altercation; Chandler never displayed a weapon of any kind; Chandler never stated that he had a weapon of any kind; Aaron did not believe Chandler had a weapon; Chandler never struck or attempted to strike either Gary or Aaron; and Chandler was at least 75 feet from Aaron, and according to Aaron was about 250 feet away from him when Aaron fired the rifle.3 I do not at all minimize Chandler’s display of aggression that day—but invoking self-defense requires more than verbal aggression. In the final analysis, when reviewing all of the evidence, and giving the defendant every reasonable inference, I find this evidence insufficient to show an imminent or immediate danger to Aaron or Gary. When reduced to its most basic component, the events occurring before Aaron shot his rifle were nothing more than words; again as best described by Aaron, Chandler was “tj]ust standing there whooping and hollering on our property.”
The majority opinion voices concern that self-defense was Aaron’s “entire theory of defense” and that counsel for both Aaron and the State discussed the issue of self-defense during opening statements. Without question, Aaron’s defense was significantly impacted by the trial court’s refusal to instruct on self-defense. But the damage to Aaron’s case was not caused by the trial court’s ruling on the self-defense instruction. Rather, Aaron’s theory of defense was undermined by Aaron’s failure to sustain his burden of injecting the issue of self-defense through substantial evidence. I am concerned that the majority opinion will open the floodgates for claims of self-defense in any ease where vehement and threatening verbal arguments occur between persons having a prior aggressive history with each other. How might the holding of the majority opinion impact the use of self-defense in cases of domestic or *19gang violence, where prior history and relationships are often coupled with aggressive or violent incidents? Might the majority opinion be different had Aaron shot and killed Chandler instead of firing into the ground? The trial court found insufficient evidence to support a self-defense instruction. I fear that requiring the trial court to submit a self-defense instruction to the jury on the facts before us substantially and unwisely lessens the standards required for such instruction, and may very well lead to unintended detrimental consequences.

. All Statutory references are to RSMo. 2000.


. The majority opinion notes that Aaron testified that he believed Chandler might have a jug of gas in his truck, giving same credence , to Chandler’s threat of burning down Gaty’s house. And the majority posits that a jury might have found it reasonable that Chandler might again use his truck as a weapon against Aaron. I seriously question both of these scenarios. There was no evidence that Aaron saw any gas can or based his suspicion on any- ■ thing other than the fact Chandler worked as a tree trimmer. Moreover, the evidence was uncontradicted that Chandler retreated somewhat and moved his truck even further away from Gary an<j Gary’s home after his initial intrusion and before Aaron, fired the rifle.